*1086OPINION.
Güeen :
The petitioner produced five witnesses, all men of the highest integrity, who had been familiar with the real estate in question for many years. Each of. these men testified unequivocally that the property in question had on March 1, 1913* a fair market value of $30,000. One witness was produced by the respondent. This witness placed the March 1, 1913, value at $22,500 but his testimony was far from convincing. Yfe are convinced that the property had on March 1, 1913, a fair market value of $30,000 and have so found.

Judgment will be entered after 15 days’ notice, under Rule 50.